Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chien-Hung Yu on 10/21/2021.
The application has been amended to meet a condition for allowance as follows: 
Cancel the withdrawn claims 11-20.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 1, the present invention from the present application discloses an information processing apparatus in which “transmit the setting change information accepted by the processor to other apparatuses through BLE communication which is a communication method in which it is not necessary to specify a communication partner in advance, wherein the processor transmits the setting change information including an IP address incremented to the other apparatuses” which is allowable in combination with the other claimed limitations. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kwon et al. (US P. No. 2020/0280198) discloses if changing the settings is authorized (1022), the electronic device 101 (e.g., the processor 120) may change the settings to correspond to the charger (1024). Upon receiving an input to authorize changing the settings from the user, the electronic device 101 (e.g., the processor 120) may automatically change the settings to correspond to the charger.
Kang (US P. No. 2018/0295558) discloses the wireless mesh network management uses the service device. The method includes operations of: monitoring service traffic generated correspondingly to one or more beacon devices for each beacon device; determining whether each of the beacon devices requires a setting change according to a change in the service traffic; searching a user terminal device within a certain range from the beacon device which is determined to require the setting change; controlling a user terminal device found during the searching operation to establish a connection to the beacon device which is determined to require the setting change; and communicating with the beacon device through the user terminal device to control to change settings of the beacon device.	 
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Oct. 21, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672